Citation Nr: 1125906	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-31 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization and Payment Center (NAO) in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on January 5, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions from the NAO in Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND


The Veteran is seeking reimbursement for expenses that he incurred for his care at a non-VA medical facility on January 5, 2005.  After careful review of the Combined Health Record (CHR) and VA claims file, the Board is of the opinion that further development of the record is required.

The evidence includes, in relevant part, a December 12, 2004 MRI report which shows that the Veteran had small disc herniations at L3-4 in the lateral recess to the right of midline (positive mass effect on the traversing nerve root) with smaller broad-based bulging at L4-5.

An orthopedic consultation report dated December 16, 2004, shows that the Veteran was seen in the orthopedic clinic unannounced refusing to keep an upcoming appointment in 11 days.  He indicated that he was in a great deal of pain and insisted upon being seen.  He complained of low back pain with radiation into his right leg to his calf.  The Veteran reported that he had taken pain medication without much improvement and had a steroid dose pack.  Examination revealed positive straight leg raise on the right at about 30 degrees but negative Lasegue test.  The Veteran was able to stand on his toes and heels.  He had no weakness in the leg and no sensory loss.  Pulses were intact and gait was normal.  Because the Veteran had 6 weeks of pain without significant improvement, the examiner suggested epidural steroid injections, noting that it was possible that the Veteran may require a neurosurgical consultation if the injections did not succeed in improving symptoms.  

An entry dated December 20, 2004, shows that the Veteran called the clinic repeatedly seeking a neurological consultation.  He was advised to go through the clinical course set forth by the VA orthopedist.  However, the Veteran insisted that the clinical course was not working.  So, a neurosurgery consultation was requested, but it was noted that this step would take some time to schedule.  The Veteran insisted that he was experiencing pain.  The examiner reiterated an offer to work with the Veteran to adjust his pain medication, but the Veteran did not respond to the offer.  

A subsequent entry dated December 29, 2004, indicates that the Veteran could expect a call for an appointment from the Denver VAMC in May 2005.  The Veteran had received a cortisone shot about 10 days prior which had nearly no effect on the perceived pain, but did allow him to sleep more.  The Veteran indicated that prolonged sitting caused more pronounced numbness in the great toe, the lower extremity and thigh and demanded surgery.  

Also of record is a January 3, 2005 private neurosurgical evaluation of his low back and right leg pain.  The Veteran gave the onset of pain as late November or early December in 2004.  He has tried an epidural injection which did not help very much.  His treatment for this pain had been conservative and included pain medication, heat, physical therapy, bed rest, muscle relaxants, exercise program, oral steroids, chiropractic treatment, massage therapy and acupuncture.  Examination revealed that with the exception of 3/5 in the right quadriceps, muscle strength was normal.  Reflexes were 0 in the right knee and ankle.  Sensation to pinprick was subjectively decreased over the top of his foot and shin.  The examiner concluded that it was imperative the Veteran undergo surgery as he already has weakness in the leg and had not improved with conservative care or epidural steroid injections.  The examiner opined that he did not think the Veteran would improve and in fact ran the risk of permanent right thigh weakness.  This consultation was not preauthorized and not approved.  

On January 4, 2005 the Veteran contacted the Cheyenne VAMC requesting approval for private neurosurgery.  That request was denied.  On January 5, 2005, the Veteran underwent elective/outpatient back surgery at a private facility.

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, and implementing regulations.  Generally, to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy the following three conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728.  Failure to satisfy any one of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Under the Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002), which also provides general authority for the reimbursement of non-VA emergency treatment, payment for emergency services may be made only if a veteran satisfies all nine specified criteria set forth in 38 C.F.R. § 17.1002.

In particular, the following subsections are relevant to this case:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).  

38 C.F.R. § 17.1002 (a)-(c).  

In a decision letter dated in August 2006 in the present appeal, the NAO held that the Veteran's claim would not be approved for authorization of care and payment on January 5, 2005 upon a finding that the private medical treatment was not for a service-connected disability, the services were not rendered in a medical emergency, and VA medical facilities were feasibly available to provide care.  A subsequent reconsideration of the claim in April 2007 upheld this decision.  However, the NAO provided no rationale for either determination, and the Board cannot rely on the conclusory findings with no supporting rationale or evidence.  

In fact, there is no VA medical determination on file that addresses whether the Veteran had a medical emergency of such nature that delay in seeking immediate medical attention would have been hazardous to his/her life or health.  Thus a VA medical opinion is necessary to determine whether the care provided on January 5, 2005 was for an emergent condition.
Further, while the Veteran's claim was also denied on the basis that VA facilities were feasibly available, neither the CHR nor VA claims folder contains any documentation from which a determination on such a matter can be reached.  Therefore, clarification is necessary as to whether a VA facility was feasibly available to treat the Veteran's complaints on January 5, 2005.  

Finally, the Board notes that the NAO reviewed the case entirely on the basis of whether reimbursement was warranted under 38 U.S.C.A. § 1728; there was no consideration as to the applicability of 38 U.S.C.A. § 1725 to this case.  Although such action appears to indicate that the NAO made an implicit determination that the Veteran was not eligible under for payment/reimbursement under 38 U.S.C.A. § 1725, there is nothing in the record for the Board to find whether the Veteran otherwise qualifies for consideration of these statutory provisions.  Moreover the regulations that provide for reimbursement of non-VA emergency treatment were recently amended, effective October 10, 2008.  See 38 U.S.C.A. §§ 1725, 1728.  The most recent adjudication of this case was a December 2007 Supplemental Statement of the Case (SSOC).  Therefore the Veteran should be provided with the applicable criteria, including the revised provisions. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran written notification of the provisions of 38 U.S.C.A. §§ 1725 &1728 (to include the changes made to those provisions effective October 10, 2008).  

2.  Contact the Veteran and ask him to furnish the names and addresses of all VA treatment facilities that were contacted in an attempt to seek possible authorization for private medical care.  Upon receipt of a response from the Veteran, obtain the telephone logs or other records of contact from the designated VA facilities (to include, but not limited to the VAMC in Denver), including any and all communications made by the Veteran or on his behalf in connection with his treatment and possible authorization to seek private medical care.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  After procuring the appropriate release of information forms where necessary, obtain records of any treatment/evaluation of his back condition that the Veteran has undergone since December 2004.  The Board is particularly interested in records of any relevant treatment that the Veteran may have received from Dr. Wirt and any written opinions from treating physicians (including Dr. Wirt) regarding the Veteran's back condition-particularly in terms of whether the Veteran required emergent or non-emergent care, at the time of hospital treatment on January 5, 2005.

Document the attempts to obtain such records.  If the agency of original jurisdiction is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder.  

4.  Obtain specific information regarding the geographic accessibility of the nearest VA medical facility to the Veteran's home (and operating hours, etc.) and associate that information with the claims folder.  

5.  Thereafter, the Veteran's VA claims folder and CHR file should be sent to an appropriate VA health care provider who, after reviewing the record in its entirety, should express an opinion as to whether the medical services provided to the Veteran on January 5, 2005 were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran.  In rendering this opinion, the health care provider should include a thorough explanation without resorting to speculation and resolve all conflicting medical evidence in the record.  

6.  Then, readjudicate the Veteran's request for payment or reimbursement for medical expenses incurred on January 5, 2005.  If the Veteran's claim is not granted to his satisfaction, furnish him and his accredited representative with a supplemental statement of the case (SSOC) that provides an analysis of the determination and give them an opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


